UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6959


WALLACE GAITHER,

                     Plaintiff - Appellant,

              and

CHARLES EVERETTE HINTON; ALLEN J. BUTTKE; STANLEY M.
DRAUGHON; WALTER KEVIN JOHNSON,

                     Plaintiffs,

              v.

ROY COOPER; ERIK A. HOOKS; MICHAEL HARDEE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:20-ct-03153-M)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Wallace Gaither, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Wallace Gaither appeals the district court’s order dismissing his complaint without

prejudice for failure to prosecute or comply with court orders. On appeal, we confine our

review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Gaither’s

informal brief does not challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we deny Gaither’s

motion for a transcript at the government’s expense and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3